       Case 3:20-cv-00806-EMC Document 73 Filed 06/15/21 Page 1 of 3




 1 Jason A. Ibey, Esq. (SBN: 284607)
 2 jason@kazlg.com
   KAZEROUNI LAW GROUP, APC
 3 321 N Mall Drive, Sutie R108
   St. George, Utah 84790
 4
   Telephone: (800) 400-6808
 5 Facsimile: (800) 520-5523
 6 Attorneys for Plaintiffs
 7
 8
 9
10                         UNITED STATES DISTRICT COURT

11      NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

12
13 MISHARI     ALEISA and NICOLE
   BELLUOMINI, individually and on
                                              Case No. 3:20-cv-00806-EMC

14 behalf of all others similarly situated,   CLASS ACTION

15               Plaintiffs,                  STIPULATION TO DISMISS
           v.                                 ACTION PURSUANT TO FED. R.
16                                            CIV. P. 41(A)(1)(A)(II)
17 SQUARE,    INC., a Delaware
   corporation,
18              Defendant.                    Hon. Edward M. Chen
                                              Courtroom 5 – 17 Floor
                                                              th

19
20
21
22
23
24
25
26
27
28
                                                                   Case No. 3:20-cv-00806-EMC
     STIPULATION TO DISMISS ACTION
       Case 3:20-cv-00806-EMC Document 73 Filed 06/15/21 Page 2 of 3




 1         Plaintiffs Mishari Aleisa and Nicole Belluomini (collectively, “Plaintiffs”) and
 2 Defendant Square, Inc. (“Square”) stipulate and jointly move for dismissal of the
 3 above-captioned action in its entirety, with prejudice as to the claims of the named
 4 Plaintiffs and without prejudice as to the claims of the putative class members,
 5 pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii). The parties are to bear their/its own fees
 6 and costs.
 7         IT IS SO STIPULATED.
 8
 9 Dated: June 15, 2021
10                                   SHEPPARD, MULLIN, RICHTER & HAMPTON
                                     LLP
11
12
13                                   By                /s/ Shannon Z. Petersen
                                                      SHANNON Z. PETERSEN
14                                                          LISA S. YUN
15                                                          SIEUN J. LEE
16                                                     Attorneys for Defendant
17                                                         SQUARE, INC.
18
     Dated: June 15, 2021
19
20                                   KAZEROUNI LAW GROUP, APC

21
22                                   By                   /s/ Jason A. Ibey
23                                                        JASON A. IBEY
24                                                      Attorneys for Plaintiffs
25                                                  MISHARI ALEISA and NICOLE
                                                           BELLUOMINI
26
27
28
                                              -2-                   Case No. 3:20-cv-00806-EMC
     STIPULATION TO DISMISS ACTION
       Case 3:20-cv-00806-EMC Document 73 Filed 06/15/21 Page 3 of 3



                             SIGNATURE AUTHORIZATION
 1
 2         Pursuant to Local Rule 5-1(i), I hereby certify that the contents of this document
 3 is acceptable to the counsel signing above and that I have obtained counsel’s
 4 authorization to affix his electronic signature to this document.
 5
 6 Dated: June 15, 2021                     /s/ Jason A. Ibey
 7
                                                           JASON A. IBEY
 8
 9                                         Attorneys for Plaintiffs
                                           MISHARI ALEISA and NICOLE
10                                         BELLUOMINI
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -3-                     Case No. 3:20-cv-00806-EMC
     STIPULATION TO DISMISS ACTION
